Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 8/26/2021 has been considered and entered into the record.  Claims 36–59 remain pending and are examined below.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36–59 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak (US 2012/0231225 A1) in view of Li et al., “Carbon nanotube induced polymer crystallization:  The formation of nanohybrid shish-kebabs,” published February 2009.
Mikulak teaches an additive manufactured filament comprising a thermoplastic core and a compositionally different thermoplastic material shell.  Mikulak abstract.  The core and shell thermoplastic polymers may comprise polyethylene, nylon, polyether ether ketone, and/or polytetrafluoroethylene.  Id. ¶ 48. The shell may further comprise a nucleating agent, such as graphite, at levels up to 20 weight percent.  Id.
Mikulak fails to teach an electrically conductive percolated network of an electrically conductive nanomaterial or that the electrically conductive nanomaterial is heat-able by an electromagnetic field.
Li teaches the use of carbon nanotubes to serve as nucleating agents in polymer crystallization.  Li abstract.  The carbon nanotubes may have a single wall, multiple walls, or be a nanofiber.  Id.  Carbon nanotubes, which essentially comprise sheets of graphite, contain multiple nucleation sites.  Id. at 953, col. 1, 955, col. 2.
It would have been obvious to an ordinarily skilled artisan to have replaced the graphite in Mikulak with the carbon nanotubes as the nanotubes have multiple sites available for nucleation, which provides more reactivity than graphite.  
Mikulak is silent as to whether the shell material is electrically conductive or heat-able by an electromagnetic field.  Mikulak is also silent as whether the shell layer comprises an electrically conductive nanomaterial provided at a concentration sufficient to provide a threshold dielectric loss tangent of the polymer filament that provides fusing at an interface of the outer layer of the polymer filament to an adjacent polymer filament upon the electrically conductive nanomaterial absorbing an electromagnetic wave selected to produce a predetermined temperature profile in the outer layer.  However, it is reasonable to presume the combined teachings yield an electrically conductive percolated network of an electrically conductive nanomaterial that is heat-able by an electromagnetic field, and the required dielectric loss tangent.  These presumptions are based upon the use of highly conductive carbon nanotubes at the claimed levels in a polymer matrix.  Applicant further supports this presumption in the instant Specification.  In re Fitzgerald 205 USPQ 594.
With regard to required outer layer thickness of claim 41, the shell of the Mikulak filament may range in thickness of up to 0.5mm.  See Mikulak ¶ 64.  
Claim 54 is rejected the Mikulak filament may be used to form a three-dimensional object comprising a plurality of filaments arranged in successive layers.  See Mikulak Fig. 5.

    PNG
    media_image1.png
    443
    686
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Li, the secondary reference used to modify Mikulak, is non-analogous art because it neither directed to the same field of endeavor nor pertinent to the problem faced by the inventor.  While the Examiner concedes that Li may not be pertinent to the problem faced by the inventor, the prior art is directed to the same field of endeavor.  Here, the claimed invention is directed to a “polymer composite” including a “polymer filament” comprising “electrically conductive nanomaterial.”  In other words, the instant invention is 
Applicant next argues that the combined teachings fail to teach an electrically conductive percolated network of an electrically conductive nanomaterial heat-able by an electromagnetic field.  As shown above, it is reasonable to presume that the combined teachings provide for the claimed electrically conductive percolated network of an electrically conductive nanomaterial heat-able by an electromagnetic field because the art teaches the same electrically conductive nanomaterial heat-able by an electromagnetic field as Applicant (i.e., carbon nanotubes).  See Spec. ¶¶ 43, 44, 47, 130–134.  
Applicant further contends that no motivation for the combination of Mikulak and Li has been provided.  
First, Applicant argues that Li is improperly combined with Mikulak because Li is not in the field of endeavor of the claimed invention nor pertinent to the problem faced by the inventor.  As established above, Li and the claimed invention are both from the same field of endeavor – polymer nanocomposites.  
Second, Applicant argues that neither reference suggests why carbon nanotubes would be needed to replace the graphite listed as a suitable nucleation agent nor what would be the reason and purpose underlying this replacement.  
Next, Applicant contends that because Mikulak and Li polymerize different types of polymers, the ordinarily skilled artisan would not have looked to modify Mikulak with the nanotubes of Li.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, as noted by Applicant, the purpose of the nucleating agents (e.g., graphite) in Mikulak is to increase the nucleation rate of the base polymer in the shell material.  As discussed in Li, carbon nanotubes offer increased polymer nucleation sites, and in turn an increased polymer nucleation rate, relative to graphite.  See Li at 955–958.  Accordingly, it would have been obvious to the ordinarily skill artisan to replace the graphite of Mikulak with the carbon nanotubes of Li motivated by the desire to further increase the nucleation rate of the base polymer in the shell material.  
Finally, Applicant argues that even if the combined teachings of Mikulak and Li provided for all the limitations of the instant claims and motivation for the their combination is provided, no reasonable expectation of success exists because the prior art fails to demonstrate that the nucleating agents described therein would provide an electrically conductive percolated network of an electrically conductive nanomaterial.  The instant specification and related materials clearly establish that carbon nanotubes are electrically conductive and the conductivity of composites that include carbon nanotubes is a function of their prevalence in the composites.  See Spec. ¶¶ 13, 114–118.  As shown above, the combined prior art provides for carbon nanotube composites .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786